Gas LaSewOBBIZELH DOPGHTBREES FHEADSH SAS? PRggetpph1
= ED
U. 3. petit a cee
IN THE UNITED STATES DISTRICT GOURT © 1S!”
FOR THE DISTRICT OF MARYLAND CFR 42 PH fh So ped ;

 
 

NORTHERN DIVISION

Le peg pet

wee
MARC A. MANUS Peach Ge
Plaintiff eee ty
ainti 7 ' |) 9

v.
PLAYERS NETWORK Case No.: 1:19-cv-00007-ELH

Defendant

 

NOTICE OF VOLUNTARY DISMISSAL
PURSUANT TO F.R.C.P. 41(a)(1)(A)()

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff
Mare A. Manus, through his undersigned counsel, hereby gives notice that the above
captioned action is voluntarily dismissed, without prejudice against the Defendant Players

Network a/k/a Players Network, Inc.

Respectfully submitted,

/s/ Matheau J. W. Stout
Matheau J. W. Stout (28054)
400 E. Pratt Street, 8" Floor
Baltimore, Maryland 21202
(410) 429-7076 Tei

(888) 907-1740 Fax
Attorney for Plaintiff
